Citation Nr: 0606273	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right side of the thorax, with injury 
to the serratus anterior muscle, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The Board of Veterans' Appeals (Board) in a May 2005 decision 
denied an increased rating for osteoarthritis of the right 
shoulder.  The issues of an increased rating for the 
residuals of a shrapnel wound of the right thorax and TDIU 
were remanded for additional development.  After reviewing 
the claims folder, the Board has found the development and 
notice ordered by the Board have been accomplished to the 
extent possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's residuals of a shrapnel wound of the right 
side of the thorax are limited to a non-tender, depressed 
scar of the right thorax with only moderate injury to the 
serratus anterior muscle.  

2.  The veteran's service-connected residuals of a shrapnel 
wound to the right thorax result in moderate impairment in 
his ability to secure or retain employment.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
employment experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 10 percent, for 
residuals of a shrapnel wound of the right side of the 
thorax, with injury to the serratus anterior muscle, have not 
been meet.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5103 (2005).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claims in January 2002.  VA sent him a 
letter in January 2002, informing him they would schedule him 
for an examination to evaluate his condition.  The RO sent 
the veteran an application for TDIU in October 2002.  The RO 
sent the veteran a letter in November 2002 explaining what 
evidence was needed to support his claim for TDIU and how VA 
could assist in obtaining records.  It was not until August 
2003, that the RO sent a letter explaining the status of the 
veteran's claim, how VA could help, and what the evidence 
must show.  A statement of the case was issued to the veteran 
in August 2003.  The veteran and his son appeared and gave 
testimony before a Decision Review Officer at the RO in 
January 2004.  A supplemental statement of the case was 
issued in February 2004.  The claim was remanded to afford 
the veteran an additional VA examination and to obtain a 
medical opinion in May 2005.  VA sent the veteran a letter in 
May 2005 which apprised him of the status of his claims and 
what actions VA was undertaking on his behalf.  A 
supplemental statement of the case was issued to the veteran 
in September 2005.  The veteran was afforded two VA 
examinations and a hearing.  It is clear from his testimony 
and from his submissions of medical certificates from his 
private physician that he understands what evidence is 
required to support his claim.  The veteran has not 
identified any medical records which have not been submitted 
or secured.  In Short Bear v. Nicholson, 19 Vet. App. 341 
(2005)(per curiam), the Court held that to the extent that 
any notice may have been inadequate with regard to timing, 
the appellant's actual knowledge of what was needed to 
substantiate her claim, prior to adjudication by the Board 
provided a meaningful opportunity to participate in the 
adjudication process.  Consequently, because the appellant 
had actual knowledge of what was required any notice error 
was nonprejudicial.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The criteria for rating disability related to muscle injury 
is set out at 38 C.F.R. §4.56 (2005).  It reads as follows: 
Evaluation of muscle disabilities. (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(2) Moderate disability of muscles.  (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles.  (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  

(4) Severe disability of muscles.  (i) Type of injury. 
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

The evaluations assigned are for slight, moderate, moderately 
severe and severe injury.  They are then assigned based on 
the muscle group injured.  The serratus magnus muscle is a 
part of muscle group I.  38 C.F.R. § 4.73, Diagnostic Code 
5301 (2005).  


Group I.

1.	Function: Upward rotation of scapula; elevation of arm 
above shoulder level. 
 
Extrinsic muscles of shoulder girdle:  Trapezius;  
levator scapulae;  serratus magnus. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69 (2005).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither non-service-connected disabilities nor advancing age 
may be considered.  38 C.F.R. § 3.341(a) (2005).  

Factual Background and Analysis.  The veteran's Personal 
Record Army of the Philippines form reveals he was wounded in 
action.  It was noted he had a shell shrapnel scar on the 
right axillary line.  It was incurred on May 10, 1945.  His 
report of Physical Examination, dated in October 1945, noted 
only musculo-skeletal defects as described under the heading 
for skin.  The only defect described was the scar of the 
right axillary line.  The lungs were noted to be normal.  
There are no service medical records of any treatment of the 
wound.  

The veteran first submitted his claim for service connection 
in January 1972.  A VA examination was conducted in May 1972.  
On his examination report the veteran indicated he worked as 
a policeman from 1948 to 1959, and then as a security guard 
since 1961.  He complained of pain and numbness in the right 
side of his thorax.  The examiner noted the veteran as right 
handed.  Examination revealed a scar on the right side of the 
thorax at the right mid-axillary line.  It was at the level 
of the 5th intercostal space.  The scar was non-depressed, 
non-adherent, non-painful and measured one and one half 
inches by one half inch.  The diagnosis was residuals of 
shrapnel wound of the right side of the thorax were a healed 
scar and muscle injury involving the serratus anterior 
muscle.  

VA chest X-rays in May 1972 revealed pulmonary scarring of 
the right upper lobe.  There was also a suspicious deformity 
of the right 7th rib anterolaterally.  

The RO in a June 1972 rating decision granted service 
connection for residuals of a shrapnel wound of the right 
side of the thorax, with injury to the serratus muscle.  A 10 
percent rating was assigned.  

The veteran submitted a certificate from his physician dated 
in December 2001.  His physician, Dr. D.C., stated the 
veteran complained of severe pain, on and off, on the right 
side of his thorax, secondary to his residuals of a shrapnel 
wound.  The veteran had been advised to use analgesics for 
relief of his pain.  

VA X-rays of the ribs in January 2002 revealed no fractures 
of the thoracic cage.  The diagnostic impression was the X-
rays were normal.  

A VA examination was conducted in December 2002.  The veteran 
reported he had right sided thorax and back pain that flared 
up every two to three weeks.  The pain was precipitated by 
cold weather.  The veteran had feelings of numbness and pain 
in the right upper extremity when he tried to lift or carry 
objects.  Examination revealed a healed scar on the right 
side of the thorax with injury to the serratus muscle at the 
level of the mid-axillary line.  The scar was not tender or 
adherent.  It was depressed.  There were no adhesions.  It 
measured three by one centimeters in diameter.  There was no 
tendon damage.  The diagnosis was the veteran had a healed 
scar of the right side of the thorax as a residual of 
shrapnel injuries to the serratus anterior muscle.  In a note 
written below the signature line, the VA physician indicated 
there had been no significant change in the severity of the 
veteran's residuals of a shrapnel wound of the thorax.  

A June 2003 statement from the veteran's physician indicated 
the veteran was complaining of severe chest pain due to his 
residuals of a shrapnel wound.  The veteran reported having 
right shoulder pain since the injury.  He had intermittent 
pain at the site of the injury and in the right shoulder.  

The veteran's residuals of a shrapnel wound to the right 
thorax are currently rated as indicating moderate disability 
of muscle group I.  A 10 percent rating is assigned for 
moderate disability.  38 C.F.R. § 4.72, Diagnostic Code 5301 
(2005).  

A higher rating requires evidence of moderately severe 
disability.  In describing the muscle injuries which would be 
considered moderately severe, the regulation provides three 
factors for consideration, the type of injury; the history 
and complaints; and the objective findings.  As there are no 
service department records of any treatment in service, there 
is no basis for finding a moderately severe disability based 
on either the type of injury or any initial treatment.  There 
is no evidence addressing whether the wound was debrided, any 
evidence of infection, or if there was any sloughing of soft 
parts and intermuscular scarring.  There is also no evidence 
of history and complaints, since the claims folder does not 
contain any records dated between service separation and May 
1972 or dated between the VA examination in May 1972 and the 
second VA examination in December 2002.  For that reason, the 
Board has relied on the objective evidence.  The objective 
evidence indicates damage to one muscle group, the serratus 
anterior.  There are no indications of loss of deep fascia, 
muscle substance, or normal resistance.  The veteran 
complained of pain in the right upper extremity.  
Subsequently, the RO in May 2002 granted service connection 
for osteoarthritis of the right shoulder, as secondary to the 
veteran's shrapnel wound of the right thorax.  The serratus 
anterior muscle is part of muscle group I which functions in 
upper rotation of the scapula and elevation of the arm above 
shoulder level.  38 C.F.R. § 4.73, Diagnostic Code 5301 
(2005).  A 20 percent rating is currently in effect for 
limitation of motion of the right shoulder, representing 
limitation of the right upper extremity to shoulder level.  
The Board has concluded there is no evidence of record which 
supports a finding of a moderately severe injury to muscle 
group I.  The Board is aware that the VA examination report 
found a depressed scar.  The objective findings of severe 
muscle disability do include depressed scars.  Scars 
indicative of severe injury are described as "ragged, 
depressed and adherent."  The use of a comma and the word 
"and" means the scars must have all, not just one of those 
traits.  The scars were noted to be well healed and non-
adherent.  The preponderance of the evidence is against the 
claim for an increased rating for residuals of a shrapnel 
wound of the right side of the thorax.  

TDIU

The RO received the veteran's VA Form 21-8940 in November 
2002.  The veteran indicated on his application for TDIU that 
he had last worked full time in 1980.  He had not been 
employed in the last five years.  He indicated he had left 
his last employment because of his disability.  The veteran 
had completed three years of high school.  He had no other 
education or training.  From 1946 to 1949 he worked as a 
farmer.  In 1950 he began working as a policeman.  From 1960 
to 1980 he worked as a security guard.  

The veteran's service connected disabilities include 
residuals of a shrapnel wound of the right side of the 
thorax, rated as 10 percent disabling; and osteoarthritis of 
the right shoulder, rated as 20 percent disabling.  

The VA examination in January 2005 described the veteran's 
non-service connected disabilities.  The veteran had a mild 
stroke in 1989 with right sided weakness.  He had a 
transurethral resection of the prostate in 1996.  After the 
onset of back pain in 1997, he had a laminectomy for 
treatment of degenerative disc disease of L4-5 with spinal 
stenosis and a herniated disc.  The veteran used a walker to 
assist with ambulation.  He was not able to stand by himself 
and had to be assisted by his son to stand up from his 
wheelchair.  He could only walk about one meter with 
assistance.  His gait was hemiplegic and unstable.  He had 
flexion deformity of both knees.  He had atrophy of both leg 
muscles due to disuse.  He also had weakness in the right 
upper extremity and limitation in both shoulders.  His speech 
was slurred.  

The VA examiner indicated the affects of the veteran's 
residuals of a shrapnel wound and arthritis of the right 
shoulder caused moderate impairment in the veteran's ability 
to do chores, shopping, exercise, and recreation.  They 
caused only mild impairment in his ability to feed himself 
and to travel.  

The VA examiner concluded the veteran's service connected 
disabilities alone resulted in only moderate impairment in 
the veteran's ability to secure and follow a substantially 
gainful occupation.  It was the addition of the right sided 
weakness due to the veteran's post cerebrovascular accident 
residuals which totally rendered him unable to secure any 
gainful occupation.  

The veteran does not meet the schedular criteria for TDIU.  
It requires that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a)(2005).  The veteran's service-connected 
disabilities are rated as 20 percent and 10 percent 
disabling, and in combination as 30 percent disabling.  

A total rating may be provided if the veteran fails to meet 
the schedular requirements if he presents a disability 
picture which places him in a different position than other 
veterans with the same percentage of disability.  In reaching 
its determination in this case the Board has followed the 
analysis of the Court of Veterans Appeals in Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The Court held that for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm.  38 C.F.R. §§ 4.1, 
4.15 (1995).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

Clearly the veteran is no longer able to work.  The VA 
physician stated the veteran's residuals of a cerebrovascular 
accident rendered him unemployable.  The question is whether 
his service-connected disabilities have rendered him 
unemployable.  The Board remanded the claim in May 2005 to 
obtain a medical opinion addressing that question.  The VA 
examiner in June 2005 stated the veteran's service connected 
disabilities resulted in only moderate impairment of the 
ability to work.  The veteran's service-connected 
disabilities do not preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and employment experience.  

The veteran submitted a medical certificate from his private 
physician in August 2003.  His physician stated he had 
examined the veteran in August 2003 and that the veteran's 
pain from his residuals of a shrapnel wound was aggravated by 
active movement of the right arm and resulted in the veteran 
being no longer able to perform his routine work.  

The Board has placed greater weight on the opinion of the VA 
examiner in June 2005.  The VA physician had reviewed the 
veteran's medical records and his claims folder.  He had 
reviewed the previous examination reports and the medical 
certificates from the veteran's private physician.  His 
report of the examination included findings related to the 
impairment of all extremities and joints.  The pertinent past 
medical history of a laminectomy and cerebrovascular accident 
were noted in the report.  The medical certificate from the 
private physician did not mention the veteran had right sided 
weakness due to his cerebrovascular accident.  The private 
physician did not differentiate between any disability of the 
right upper extremity or thorax related to the stroke, rather 
than the service connected shrapnel wound residuals.  The VA 
physician's assessment of the level of impairment in 
functioning addressed first, that related to the service 
connected disabilities, and then considered the veteran's 
residuals of a stroke separately.  He clearly stated it was 
the addition of the weakness from the residuals of a 
cerebrovascular accident which made the veteran totally 
unable to secure or perform in a gainful occupation.  The 
preponderance of the evidence is against the claim for 
entitlement to TDIU.  


ORDER

An increased rating for residuals of a shrapnel wound of the 
right side of the thorax, with injury to the serratus 
anterior muscle, is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


